DETAILED ACTION
Claim(s) 1-15 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 is being considered by the examiner.
Claim Objections
Claims 1, 2, and 10 are objected to because of the following informalities:
Regarding Claim 1, line 5 currently recites “for detecting parameters …”, however it is recommended to the Applicant to amend the claim to recite --for detecting the parameters-- to ensure clarity the parameters are the same with the parameters recited in claim 1, line 1.
Regarding Claim 2 and 10, the claims currently recite the limitation “can be”. It is not common practice to use this phrasing. It is recommended to the Applicant to amend the claims to either recite “capable of”, for a broader interpretation, or “configured to” for claiming, for example, the computing unit is programmed to perform the operation. Amending the claims accordingly will overcome multiple rejections below.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“the main body can be fixed to a test person via fixing element”, in claim 10, lines 2-3.
The claim limitations are being interpreted as follows:
“a respiratory mask or mouthpiece”, or equivalents thereof, as described on page 2, para. 4, and page 14, para. 2 of the specification filed on 02/08/2019. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the parameters of a respiratory gas" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended to the applicant to amend lines 1-2 to recite --detecting parameters of a respiratory gas--. Claims 2-15 are rejected due to their dependence from claim 1.
Claim 2 recites the limitation "the evaluation and/or analysis of the detected parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Clam 1 does not recite “evaluation and/or analysis of the detected parameters”. In light of the specification, it is unclear if “the evaluation and/or analysis of the detected parameters”, recited in claim 2, is the same as “processing the detected parameters”, recited in claim 1. For the purpose of examination, “the evaluation and/or analysis …” is being interpreted as “processing”. 
Regarding Claim 2, in light of the specification, the claim limitation “the evaluation and/or analysis of the detected parameters of the measuring device can be carried out via the computing unit” is drawn to both an apparatus and a method of using the apparatus. As currently claimed, the computing unit is not configured to perform the evaluation and/or analysis of the detected parameters of the measuring device. As currently claimed, a human could manually input values or measurements. It is currently unclear when direct infringement occurs (see MPEP 2173.05(p)). It is recommended to the Applicant to amend the claim to recite the computing unit is configured to perform the functions to overcome the 112(b) rejection. 
Claim 6 recites the limitation "the spectral evaluation of the line profile of absorption lines of the respiratory gas" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 3, which claim 6 depends from does not recite “spectral evaluation” is performed. In light of the specification, it is unclear if “processing the detected parameters” includes “spectral evaluation of a line profile of absorption lines of the respiratory gas”, if “laser spectroscopy” includes “spectral evaluation of a line profile of absorption lines of the respiratory gas”, or if the spectral evaluation is performed in claim 6 by the computing unit.
Regarding Claim 6, in light of the specification, the claim limitation “wherein the spectral evaluation is carried out by the computing unit” is drawn to both an apparatus and a method of using the apparatus. As currently claimed, the computing unit is not configured to perform the spectral evaluation. As currently claimed, a human could manually input values or measurements to be used by the computing unit. It is currently unclear when direct infringement occurs (see MPEP 2173.05(p)). It is recommended to the Applicant to amend the claim to recite the computing unit is configured to perform the functions to overcome the 112(b) rejection. 
Claim 7 recites the limitation "the absorption" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification it is unclear what “the absorption” is referring to. Measuring an absorption has not been previously recited within the claims. It is unclear if “the absorption” is one of the detected parameters of the respiratory gas from claim 1, or if “the absorption” is referring to the absorption of the respiratory gas. For the purposes of examination, “the absorption” is referring to an absorption of respiratory gas.
Claim 7 recites the limitation “the region of the respiratory gas guide section” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. In light of the specification it is unclear what “the region of the respiratory gas guide section” is referring to. A region has not been previously recited or defined. Is “the region” the entirety of the respiratory gas guide section? Certain portions of the gas guide section? Does “the region” include areas outside of the respiratory gas guide section? For the purposes of examination, “the region” is being interpreted as any portion of the gas guide section. It is recommended to the Applicant to amend the claim to recite --provided in a region-- (emphasis added). 
Regarding Claim 10, in light of the specification, the claim limitation “can be fixed to a test person” is drawn to both an apparatus and a method of using the apparatus. It is currently unclear when direct infringement occurs (see MPEP 2173.05(p)). It is recommended to the Applicant to amend the claim to recite the --wherein the main body is configured to be fixed-- (emphasis added) to overcome the 112(b) rejection. 
Claim 10 recites the limitation "the sensor" in line 6.  There is insufficient antecedent basis for this limitation in the claim. A sensor has not been previously introduced. In light of the specification, it is unclear if “the sensor” is referring to “the measuring device” of claim 1, “a sensor” of claim 3, “at least one detector” of claim 7, or if “the sensor” is a separate element. For the purposes of examination, “the sensor” is being interpreted as any sensor/detector of the device. 
Claim 11 recites the limitation "the energy required for the operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In light of the specification, it is unclear what “the energy required for the operation” is referring to. A certain level of energy has not been previously introduced or claimed. Further, is “the operation” referring to operating a specific set of sensors? Or all of the lasers and detectors? For the purposes of examination, the claim is being interpreted as the entire apparatus is capable of being powered by the energy store.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 6, and 10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within one of the four categories of patent eligible subject matter.
Regarding Claim 2, the claim is currently directed to both an apparatus and a method. The claim limitations “the apparatus”, “the measuring device”, and “the computing unit” are drawn to an apparatus, and the claim limitations of “the evaluation … can be carried out …” is drawn to a process. It appears that the Applicant intends for the claim to be an apparatus. It is recommended to the Applicant to amend the claim to recite the computing unit is configured to perform the evaluation and/or analysis of the detected parameters to overcome the 101 rejection and clearly indicate the claims are directed to an apparatus.
Regarding Claim 6, the claim is currently directed to both an apparatus and a method. The claim limitations of “the apparatus” and “the computing unit” are drawn to an apparatus, and the claim limitation of “the spectral evaluation is carried out by the computing unit” is drawn to a process. It appears that the Applicant intends for the claim to be an apparatus. It is recommended to the Applicant to amend the claim to recite the computing unit is configured to perform the spectral evaluation to overcome the 101 rejection and clearly indicate the claims are directed to an apparatus.
Regarding Claim 10, the claim is currently directed to both an apparatus and a method. The claim limitations of “the apparatus” and “the main body” are drawn to an apparatus, and the claim limitation of “can be fixed to …” is drawn to a process. It appears that the Applicant intends for the claim to be an apparatus. It is recommended to the Applicant to amend the claim to recite --wherein the main body is configured to be fixed to …-- to overcome the 101 rejection and clearly indicate the claims are directed to an apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dieffenderfer et al. (Pub. No. US 2017/0007159), hereinafter referred to as Dieffenderfer.
The claims are generally directed towards an apparatus for detecting the parameters of a respiratory gas, comprising a main body which is a respiratory mask or a mouthpiece and has a respiratory gas guide section, a measuring device for detecting parameters of the respiratory gas, a computing unit for processing the detected parameters of the respiratory gas, and an energy store for supplying energy at least to the measuring device and the computing unit, wherein the measuring device is provided on the main body for detecting the parameters directly in a respiratory gas flow which is guided through the main body, so that in-situ detection of the parameters of the respiratory gas is made possible.
Regarding Claim 1, Dieffenderfer discloses an apparatus for detecting the parameters of a respiratory gas (Abstract, “spirometer ….”, Fig. 1, para. [0006], “measure a pulmonary parameter” and para. [0040]), comprising:
a main body which is a respiratory mask or a mouthpiece (Fig. 2A, Fig. 4, element 18, “mouthpiece”) and has a respiratory gas guide section (Fig. 2A, Fig. 4, element 52 and 54, “inner and outer surface”, para. [0036], “mouthpiece portion includes an inner surface and an outer surface … inner surface of each mouthpiece portion is funnel shaped … to direct airflow into the spirometer”), 
a measuring device (Fig. 2A, Fig. 9, element 22, “measurement module”) for detecting parameters of the respiratory gas (para. [0040-0041], “measurement module receives airflow from a user through the mouthpiece and measures certain pulmonary parameters …”), 
a computing unit (Fig. 2A, Fig. 9, element 86, “controller”) for processing the detected parameters of the respiratory gas (para. [0046-0047], “controller can include standard components … controller is configured to determine a peak expiratory flow measurement … determine other pulmonary parameters”), and 
an energy store (Fig. 10, element 94, “energy store device”) for supplying energy at least to the measuring device and the computing unit (para. [0044], “energy store device can store a portion of the power generated and conditioned by the energy harvester for later use … energy storage device then transfers power to the controller as necessary to operate the spirometer”), wherein 
the measuring device is provided on the main body for detecting the parameters directly in a respiratory gas flow which is guided through the main body, so that in-situ detection of the parameters of the respiratory gas is made possible (Fig. 2A, elements 18, 22, and 86, para. [0040], “measurement module receives airflow from a user through the mouthpiece and measures certain pulmonary parameters as well as other parameters associated with the user’s breath …”).
Regarding Claim 2, Dieffenderfer discloses the apparatus according to claim 1, wherein the evaluation and/or analysis of the detected parameters of the measuring device can be carried out via the computing unit (Fig. 9, elements 22 and 86, para. [0045], “amplification circuit then outputs a correspondingly larger voltage to the controller for further analysis and processing … some of the sensors 72, 74, 76 can be coupled to an application circuit …”, para. [0047]).
Regarding Claim 9, Dieffenderfer discloses the apparatus according to claim 1, wherein the measuring device detects as parameters at least one of the following parameters: the CO2 concentration of the respiratory gas, the O2 concentration of the respiratory gas, the volume flow of the respiratory gas, the respiratory gas humidity, the ambient temperature, and the respiratory gas pressure (Fig. 9, element 22, 80, 72, 74, and 76, and para. [0040-0041], “measurement module receives airflow from a user through the mouthpiece and measures certain pulmonary parameters … measures the amount of air and the speed of air expelled by the user … moisture in the air expelled … relative temperature of the user’s breath … gas concentration …”).
Regarding Claim 10, Dieffenderfer discloses the apparatus according to claim 1, wherein the main body can be fixed to a test person via fixing elements (Fig. 1 and Fig. 4, element 18, “mouthpiece”, and para. [0036], “inner surface of each mouthpiece portion is funnel shaped to increase the comfort of use and to direct airflow into the spirometer …”) and the computing unit, measuring device and energy store are accommodated on the main body (Fig. 2A, Fig. 9, elements 22, 82, and 86, para. [0039] and para. [0044]) the main body having the respiratory gas guide section for guiding22 the respiratory gas flow with a test person-side respiratory gas inlet (Fig. 4, element 18, para. [0036]) and a respiratory gas outlet (Fig. 2A, element 46, “vents”, after air passes through the inlet of the mouthpiece, the air moves passed the measurement module and out of the device) and the sensor being provided in the respiratory gas guide section (Fig. 2A, element 22, para. [0035], “measurement module”).
Regarding Claim 11, Dieffenderfer discloses the apparatus according to claim 1, wherein the apparatus obtains the energy required for the operation exclusively via the energy store (Fig. 10, para. [0042-0044], “energy harvester receives power from the moto of the main measurement unit … fan and motor is turned by the user’s breath, the motor generates a volte waveform … energy storage device can store a portion of the power generated and conditioned by the energy harvester for later use … includes a rechargeable battery … transfer power to the controller as necessary to operate the spirometer …”).
Regarding Claim 13, Dieffenderfer discloses the apparatus according to claim 1, wherein a generator for carrying out energy harvesting is provided so as to allow energy recovery from shock pulses and/or respiratory gas heat and/or ambient lighting (para. [0043], “energy harvester also includes an external energy sensing and converting device … heat sensor that detects heat energy, a light sensor that detects light energy …”).
Regarding Claim 15, Dieffenderfer discloses the apparatus according to claim 1, wherein the apparatus is a mobile spiroergometry apparatus (Fig. 1, element 12 and 14, “spirometer” and “electronic device”, para. [0033], para. [0040-0041], the system and the spirometer are capable of being a mobile spiroergometry apparatus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al. (Pub. No. US 2017/0007159), hereinafter referred to as Dieffenderfer as applied to claim 1 above, and further in view of Robbins et al. (Pub. No. US 2011/0302992), hereinafter referred to as Robbins.
Regarding Claim 3, Dieffenderfer discloses the apparatus according to claim 1.
While Dieffenderfer teaches of a gas concentration sensor (Fig. 9, element 76, and para. [0041]), Dieffenderfer does not explicitly disclose wherein the measuring device comprises a sensor which has at least one laser, the parameters of the respiratory gas being determined by laser spectroscopy.
Robbins teaches of a device for measuring oxygen uptake and carbon dioxide production based on the use of absorption spectroscopy (Abstract, Fig. 1). Robbins teaches that the device includes a mouthpiece and a breathing tube (Fig. 1A and Fig. 1A, element 7) with a measuring device located within the breathing tube of the device(Fig. 1A, para. [0023]). Robbins further teaches that the measuring device includes a sensor, which is a laser (Fig. 1A, element 13, “diode laser light source”, para. [0048]). Robbins further teaches that the parameters of the respiratory gas are determined by laser spectroscopy (para. [0043], “enhanced absorption spectroscopy … for the oxygen measurement and direct absorption … for the carbon dioxide measurement …” and para. [0051-0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas concentration sensor disclosed by Dieffenderfer to explicitly use a laser and measure the parameters of the respiratory gas by laser spectroscopy. Robbins teaches that by positioning an absorption spectrometer directly within the breathing tube close to the subject, there is a greater accuracy in gas concentration measurements (para. [0023]). Further, Robbins teaches that spectrometers are known techniques of measuring gas concentration, and would yield predictable results of monitoring parameters of respiratory gas (para. [0003-0004]). 
Regarding Claim 4, modified Dieffenderfer discloses the apparatus according to claim 3.
However, modified Dieffenderfer does not explicitly disclose wherein the sensor comprises two lasers having different wavelengths.
Robbins further teaches that the device can include two light sources (Fig. 1A, element 13 and element 13a, para. [0025], para. [0031] and para. [0061]). Robbins further teaches that the two light sources can have two different wavelengths (para. [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the respiratory gas detector disclosed by modified Dieffenderfer to explicitly include more than one laser having different wavelengths. Robbins teaches using more than one laser allows for different gas parameters to be detected at different wavelengths, which would allow for more parameters to be detected for analysis (para. [0031]).
Regarding Claim 5, Dieffenderfer discloses the apparatus according to claim 1.
While Dieffenderfer teaches of a gas concentration sensor (Fig. 9, element 76, and para. [0041]), Dieffenderfer does not explicitly disclose wherein the measuring device comprises an optical sensor.
Robbins teaches of a device for measuring oxygen uptake and carbon dioxide production based on the use of absorption spectroscopy (Abstract, Fig. 1). Robbins teaches that the device includes a mouthpiece and a breathing tube (Fig. 1A and Fig. 1A, element 7) with a measuring device located within the breathing tube of the device(Fig. 1A, para. [0023]). Robbins further teaches that measuring device includes an optical sensor (Fig. 1A, element 23, “optical detector”, para. [0043] and para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas concentration sensor disclosed by Dieffenderfer to explicitly include an optical sensor. Robbins teaches that the absorption of oxygen can be determined based on a decrease in the signal output by the optical detector (para. [0051]). Further, Robbins teaches that spectrometers are known techniques of measuring gas concentration, and would yield predictable results of monitoring parameters of respiratory gas (para. [0003-0004]). 
Regarding Claim 7, Dieffenderfer discloses the apparatus according to claim 1, wherein the respiratory gas guide section is tubular (Fig. 2A, Fig. 4, the mouthpiece and the housing are tubular shaped).
While Dieffenderfer teaches of a gas concentration sensor (Fig. 9, element 76, and para. [0041]), Dieffenderfer does not explicitly disclose a first laser and a second laser illuminate the respiratory gas guide section and at least one detector for measuring the absorption is provided in the region of the respiratory gas guide section.
Robbins teaches of a device for measuring oxygen uptake and carbon dioxide production based on the use of absorption spectroscopy (Abstract, Fig. 1). Robbins teaches that the device includes a mouthpiece and a breathing tube (Fig. 1A and Fig. 1A, element 7) with a measuring device located within the breathing tube of the device(Fig. 1A, para. [0023]). Robbins further teaches of a first laser and a second laser (Fig. 1A, elements 13 and 13a, “diode laser light source”, para. [0048] and para. [0061]). Robbins further teaches of using optical detectors (Fig. 1A, elements 23 and 23a, “optical detector”, and para. [0051]) for measuring the absorption in the gas guide section (Fig. 1 and Fig. 1A, element 1 and 7, and para. [0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas concentration sensor to explicitly include more than one laser and at least one detector for measuring an absorption of a gas in the optical cavity. Robbins teaches that by positioning an absorption spectrometer directly within the breathing tube close to the subject, there is a greater accuracy in gas concentration measurements (para. [0023]). Further, Robbins teaches that spectrometers are known techniques of measuring gas concentration, and would yield predictable results of monitoring parameters of respiratory gas (para. [0003-0004]).
Regarding Claim 8, modified Dieffenderfer discloses the apparatus according to claim 7.
However, modified Dieffenderfer does not explicitly disclose wherein the first laser, the second laser and/or the detector are flexibly provided at the periphery of the respiratory gas guide section so that the position is variable relative to the respiratory gas guide section.
Robbins further teaches the lasers and the detector can include mirrors (Fig. 1 and Fig. 1a, elements 3 and 5, “mirrors”, and para. [0047]). Robbins further teaches that the mirrors are held in position by adjustable mirror mounts to allow for them to be aligned accurately (para. [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser and detectors to allow them to be flexibly provided on the gas section so that a position is variable. Robbins teaches that by aligning the mirrors of the laser and the detector, allows for high sensitivity of breath analysis, while still being compact, lightweight, and easy to set up and align (para. [0017]). 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al. (Pub. No. US 2017/0007159), hereinafter referred to as Dieffenderfer, and Robbins et al. (Pub. No. US 2011/0302992), hereinafter referred to as Robbins, as applied to claim 3 above, and further in view of Mault et al. (Pub. No. US 2003/0065275), hereinafter referred to as Mault.
Regarding Claim 6, modified Dieffenderfer discloses the apparatus according to claim 3.
While Dieffenderfer discloses multiple sensors, such as a temperature sensor (Fig. 9, element 74), modified Dieffenderfer does not explicitly disclose wherein the pressure and the temperature of the respiratory gas are determined via the spectral evaluation of the line profile of absorption lines of the respiratory gas and wherein the spectral evaluation is carried out in particular by the computing unit.
Mault teaches of a respiratory connector configured to be supported in contact with a subject to pass inhaled and exhaled gasses from the subject (Abstract, Fig. 1 and Fig. 2). Mault teaches that the device is capable of measuring a variety of factors and calculates multiple respiratory parameters, including oxygen consumption and metabolic rate (para. [0039]). Mault further teaches the device is capable of determining temperature and pressure (para. [0061]). Mault further teaches that the pressure and the temperature of the gas can be determined through multiple different sensing methods, including analysis through laser reflection and distortion, as well as emission and absorption wavelengths based on temperature dependent molecular and atomic properties (para. [0187-0198]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measuring unit and computing unit disclosed by modified Dieffenderfer to explicitly determine pressure and temperature of the respiratory gas through spectral evaluation. Mault teaches that multiple different measuring and sensing methods are known within the art, and by measuring gas properties while the respired air passes though the device allows for more detailed measurements to be obtained (para. [0189]).
Claim(s) 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al. (Pub. No. US 2017/0007159), hereinafter referred to as Dieffenderfer as applied to claim 1 above, and further in view of Mault et al. (Pub. No. US 2003/0065275), hereinafter referred to as Mault.
Regarding Claim 12, Dieffenderfer discloses the apparatus according to claim 1.
However, Dieffenderfer does not explicitly disclose wherein the device comprises a non-dispersive infrared sensor and/or a zirconium dioxide sensor.
Mault teaches of a respiratory connector configured to be supported in contact with a subject to pass inhaled and exhaled gasses from the subject (Abstract, Fig. 1 and Fig. 2). Mault teaches that the device is capable of measuring a variety of factors and calculates multiple respiratory parameters, including oxygen consumption and metabolic rate (para. [0039]). Mault further teaches that the device can include using a zirconium dioxide sensor to determine an oxygen concentration in gas (para. [0183]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas concentration sensor disclosed by Dieffenderfer to explicitly include a zirconium dioxide sensor. Mault teaches that using zirconium oxide to measure oxygen is a known method and would yield predictable results of an oxygen concentration (para. [0183]). 
Regarding Claim 14, Dieffenderfer discloses the apparatus according to claim 1.
However, Dieffenderfer does not explicitly disclose wherein an orifice plate is provided for determining the volume flow of the respiratory gas via a differential pressure in the respiratory gas guide section, the orifice plate being provided between a first laser and a second laser.
Mault teaches of a respiratory connector configured to be supported in contact with a subject to pass inhaled and exhaled gasses from the subject (Abstract, Fig. 1 and Fig. 2). Mault teaches that the device is capable of measuring a variety of factors and calculates multiple respiratory parameters, including oxygen consumption and metabolic rate (para. [0039]). Mault further teaches that gas parameters can be detected through laser absorption (para. [0183] and para. [0187]). Mault further teaches that multiple flow sensing techniques can be used, for example, an obstruction can be used in order to monitor and detect a pressure difference and flow difference through laser reflection and absorption (para. [0187]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement module disclosed by Dieffenderfer to explicitly include an orifice plate between a first and second laser to determine volume flow. Mault teaches that creating an obstruction and creating a pressure difference allows for gas flow velocity to be determined through laser reflection and absorption (para. [0187]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791